DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/9/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the system comprising: means for energizing a magnetic actuator and means for de-energizing the magnetic actuator or reversing the voltage on the magnetic actuator in claim 17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose a method for operating a magnetically actuated switch assembly to perform a low energy test pulse, the switch assembly including a fixed contact and a movable contact, the method comprising: 
	energizing a magnetic actuator to move the actuator against the bias of at least one spring coupled to the movable contact towards the fixed contact to make contact therebetween, wherein AC current conducts across a gap between the movable contact and the fixed contact before the movable contact and the fixed contact make contact; and 
	de-energizing the magnetic actuator or reversing the voltage on the magnetic actuator when the movable contact makes contact with the fixed contact so as to allow the bias of the at least one spring to move the movable contact away from the fixed contact so that the amount of time that the current conducts between the movable contact and the fixed contact is about one fundamental frequency cycle of the current, wherein energizing the magnetic actuator occurs at a time so that when the movable contact and the fixed contact begin conducting an applied voltage on the switch assembly is at or near a peak of the voltage wave so that the current is symmetric (highlighted for emphasis).
Claims 2-9 depend upon that of Claim 1 and require all of the limitations of Claim 1, therefore Claims 2-9 are too considered as allowed. 
Regarding Claim 10, the references cited on PTO-892 form, alone or in combination form, fail to disclose a method for performing a reclosing fault testing operation in a power distribution network using a vacuum interrupter including a fixed contact and a movable contact, the method comprising: 
	energizing a magnetic actuator to move the actuator against the bias of at least one spring coupled to the movable contact towards the fixed contact to make contact therebetween, wherein AC fault current conducts across a gap between the movable contact and the fixed contact before the movable contact and the fixed contact make contact; and 
	de-energizing the magnetic actuator or reversing the voltage on the magnetic actuator when the movable contact makes contact with the fixed contact so as to allow the bias of the at least one spring to move the movable contact away from the fixed contact so that the amount of time that the current conducts between the movable contact and the fixed contact is about one fundamental frequency cycle of the fault current (highlighted for emphasis).
Claims 11-13 depend upon that of Claim 10 and require all of the limitations of Claim 10, therefore Claims 11-13 are too considered as allowed. 
Regarding Claim 14, the references cited on PTO-892 form, alone or in combination form, fail to disclose a method for performing a low energy pulse testing operation in a power distribution network using a vacuum interrupter including a fixed contact and a movable contact, the method comprising: 
	energizing a magnetic actuator to move the actuator against the bias of at least one spring coupled to the movable contact towards the fixed contact to make contact wherein AC fault current conducts across a gap between the movable contact and the fixed contact before the movable contact and the fixed contact make contact; and 
	de-energizing the magnetic actuator or reversing the voltage on the magnetic actuator so as to allow the bias of the at least one spring to move the movable contact away from the fixed contact, wherein energizing the magnetic actuator occurs at a time so that when the movable contact and the fixed contact begin conducting an applied voltage on the switch assembly is at or near a peak of the voltage wave so that the fault current is symmetric (highlighted for emphasis).
Claims 15-16 depend upon that of Claim 14 and require all of the limitations of Claim 14, therefore Claims 15-16 are too considered as allowed. 
Regarding Claim 17, the references cited on PTO-892 form, alone or in combination form, fail to disclose a system for using a magnetically actuated switch assembly to produce a low energy pulse test, the switch assembly including a fixed contact and a movable contact, the system comprising: 
	means for energizing a magnetic actuator to move the actuator against the bias of at least one spring coupled to the movable contact towards the fixed contact to make contact therebetween, wherein AC current conducts across a gap between the movable contact and the fixed contact before the movable contact and the fixed contact make contact; and 
	means for de-energizing the magnetic actuator or reversing the voltage on the magnetic actuator when the movable contact makes contact with the fixed contact so as to allow the bias of the at least one spring to move the movable contact away from the fixed contact so that the amount of time that the current conducts between the movable contact and the fixed contact is about one fundamental frequency cycle of the current, wherein energizing the magnetic actuator occurs at a time so that when the movable contact and the fixed contact begin conducting an applied voltage on the switch assembly is at or near a peak of the voltage wave so that the current is symmetric (highlighted for emphasis).
Claims 18-20 depend upon that of Claim 17 and require all of the limitations of Claim 17, therefore Claims 18-20 are too considered as allowed. 
Examiner’s Note: The references cited on the PTO-892 form disclose systems and methods for operating magnetically actuated switch assemblies such as breakers, reclosers, interrupters, etc. that control the flow of power throughout a power distribution network to perform low energy pulse testing, wherein the magnetically actuated switch assemblies include fixed/stationary and movable contacts that are energized to move the actuated switching device against the bias of at least one spring coupled to the movable contact towards the fixed contact to make contact therebetween and de-energizing or reversing the voltage on the magnetically actuated switching device so as to allow the bias of the at least one spring to move the movable contact away from the fixed contact.
However, the references cited fail to disclose wherein during the energizing process an AC current conducts across a gap between the movable contact and the fixed contact before the movable contact and the fixed contact make contact or wherein during the de-energizing process the amount of time that the current conducts between the movable contact and the fixed contact is about one fundamental frequency cycle of the current, and that energizing the magnetic actuator occurs at a time so that when the movable contact and the fixed contact begin conducting an applied voltage on the switch assembly is at or near a peak of the voltage wave so that the current is symmetric. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to systems and methods for performing a low energy pulse testing operation in a power distribution network to determine if a fault condition is present.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858